COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                             §
                                                            No. 08-16-00305-CV
 Dhara Gayle Hogg,                           §
                                                               Appeal from the
                      Appellant,             §
                                                             143rd District Court
 v.                                          §
                                                           of Ward County, Texas
 Lynch, Chappell & Alsup, P.C.,              §
                                                          (TC# 14-03-23274-CVW)
                      Appellee.              §

                                             §


                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 22, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Howard L. Steele, Jr., attorney for Appellant’s,

prepare the brief for Appellant’s and forward the same to this Court on or before March 22,

2017.


               IT IS SO ORDERED this 16th day of March, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.